Citation Nr: 9905548	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  98-00 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for low back 
disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Associate Counsel


INTRODUCTION

The veteran had active service from August 1978 to December 
1978.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Saint Louis, Missouri.  In December 1997, the veteran filed a 
notice of disagreement, and the RO provided him a statement 
of the case that same month.  In January 1998 the veteran 
filed an appeal, requesting a hearing before the Board.  
However, the veteran's hearing subsequently was canceled.  


FINDINGS OF FACT

1.  A May 1980 rating decision denied a claim by the veteran 
for entitlement to service connection for low back 
disability.  

2.  Evidence (presumed to be credible) received since the May 
1980 rating decision bears directly and substantially upon 
the underlying question of whether a back disorder was 
aggravated during the veteran's service, is neither 
cumulative nor redundant, and, in connection with the 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
veteran's claim.

3.  The record includes medical evidence (presumed to be 
true) suggesting that a back disorder which preexisted 
service increased in severity during service. 


CONCLUSIONS OF LAW

1.  The evidence received since the May 1980 rating decision, 
which denied service connection for low back disability, is 
new and material, and the veteran's claim for that benefit is 
reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 1991); 
38 C.F.R. §§ 3.102, 3.156, 20.302, 20.1103 (1998).

2.  The veteran's claim of entitlement to service connection 
for low back disability is well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In general, service connection may be granted for disability 
which was incurred in or aggravated by active service.  See 
38 U.S.C.A. §§  1110, 1131 (West 1991); 38 C.F.R. § 3.303.  
Service connection for low back pain was denied in a May 1980 
rating decision.  The veteran was notified of that decision 
and did not perfect a timely appeal.  That decision, 
therefore, is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 
3.104(a), 20.302, 20.1103.  However, a claim which is final 
may be reopened through the submission of new and material 
evidence.  See 38 U.S.C.A. § 5108.  

When a veteran seeks to reopen a final decision based on new 
and material evidence, a three-step analysis must be applied.  
Elkins v. West, No. 97-1534 (U.S. Vet. App. February 17, 
1999); Winters v. West, No. 97-2180 (U.S. Vet. App. February 
17, 1999); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
first step is to determine whether new and material evidence 
has been received under 38 C.F.R. § 3.156(a).  Secondly, if 
new and material evidence has been presented, then immediately 
upon reopening the veteran's claim, the VA must determine 
whether the claim is well-grounded under 38 U.S.C.A. 
§ 5107(a).  In making this determination, all of the evidence 
of record is to be considered and presumed to be credible.  
Robinette v. Brown, 8 Vet.App. 69, 75-76 (1995).  Third, if 
the claim is found to be well grounded, then the merits of the 
claim may be evaluated after ensuring that the duty to assist 
under 38 U.S.C.A. § 5107(a) has been met. 

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in connection 
with the evidence previously assembled is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a); See also Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  Further, when determining whether 
the claim should be reopened, the credibility of the newly 
submitted evidence is to be presumed.  Justus v. Principi, 3 
Vet.App. 510 (1992).  

Although not entirely clear, it appears that the May 1980 
rating decision found evidence of low back and/or right hip 
joint problems prior to service.  However, the veteran's 
claim was denied on the basis that there were no 
"indications of complaints, treatment, or diagnosis of a 
chronic low back condition during service."  

Evidence made of record since the May 1980 rating decision 
includes various VA and private medical records, some of 
which document low back complaints and treatment.  In this 
regard, one significant item of evidence is an April 16, 
1998, letter from Gabriele-Monika Koschorke, M.D. in which 
she comments that the veteran's "degenerative joint disease 
in his right SI join, as well as lower back pain, was 
probably exacerbated due to the strenuous physical exercises 
during his four-month stay in the armed forces."  The Board 
notes that in this letter Dr. Koschorke also cites a 1997 
injury when the veteran was a busboy as the veteran's 
discharge from service in 1997.  Someone has crossed out 
these dated in black pen and entered "1977" and "1978" as 
the dates for the busboy injury and the discharge from 
service respectively.  The use of the 1997 date by Dr. 
Koschorke at first suggests that perhaps she was relying 
solely on inaccurate information regarding the veteran's pre-
service injury and his dates of service.  However, in a 
February 1998 letter which accompanied the April 1998 letter, 
it was correctly noted that the preservice busboy injury was 
in 1977.  The Board therefore assumes that the references to 
"1997" were merely typographical errors.  

At any rate, Dr. Koschorke's opinion, presumed to be 
credible, does clearly bear on the underlying question of 
whether a preexisting disorder was aggravated during the 
veteran's military service.  In connection with the evidence 
previously assembled, the April 1998 medical opinion is so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.  In other words, 
new and material evidence has been received and the veteran's 
claim has therefore been reopened.  38 U.S.C.A. § 3.156.

Further, the April 1998 medical opinion, presumed to be 
credible, constitutes competent evidence of an increase in 
severity of a preexisting back disorder during service.  
Accordingly, given the fact that there is also a medical 
diagnosis of current low back disability, the veteran's claim 
must be viewed as well-grounded.  38 U.S.C.A. § 5107(b).  


ORDER

New and material evidence has been submitted to reopen the 
veteran's claim of entitlement to service connection for low 
back disability.  The veteran's claim of entitlement to 
service connection for low back disability is well-grounded.  
To this extent, the appeal is granted. 


REMAND

As noted earlier, once a claim is reopened and found to be 
well-grounded, the focus of review turns to the merits of the 
claim.  However, it must first be determined whether the duty 
to assist the veteran has been met.  Winters v. West, No. 97-
2180 (U.S. Vet. App. February 17, 1999).  In the present 
case, the Board is of the opinion that further development of 
the record is necessary in order to ensure that the statutory 
duty to assist the veteran has been met.

Therefore, this case is REMANDED for the following actions:

1.  The veteran should be requested to 
furnish the names and addresses of all 
private medical care providers who have 
treated him for any low back/right hip 
problems since his discharge from service 
in December 1978.  After obtaining 
appropriate consents to the release of 
medical records, the RO should contact 
any private medical care providers 
reported by the veteran and request 
copies of all pertinent records.  The RO 
should specifically contact Gabriele-
Monika Koschorke, M.D. and request copies 
of all clinical records pertaining to the 
veteran.  Dr. Koschorke should also be 
asked to provide a detailed rationale for 
her opinion that the veteran's disorder 
was probably exacerbated during his 
military service in 1978.  She should 
also be asked to provide a summary of all 
medical records relied on by her in 
reaching her opinion. 

2.  The RO should ensure that any VA 
medical records (not already in the 
claims file) documenting any pertinent 
treatment are associated with the claims 
file. 

3.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and etiology of any low back 
disorder.  It is imperative that the 
examiner review the claims file, 
including service medical records, in 
connection with the examination.  After 
reviewing the claims file and examining 
the veteran, the examiner should state an 
opinion as to whether the underlying 
condition of any preexisting low back 
order was made worse during service, as 
opposed to temporary or intermittent 
flare-ups of symptoms.  The examiner is 
also requested to comment upon the 
opinion contained in the April 16, 1998, 
letter from Gabriele-Monika Koschorke, 
M.D. regarding probable exacerbation 
during service. 

4.  After completion of the above, the RO 
should review the expanded record on a de 
novo basis and determine whether the 
veteran's claim can be granted.  If the 
benefit remains denied, the veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The purpose of this remand is to assist the veteran and to 
comply with the jurisprudence of the Court.  The Board does 
not intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran is free 
to submit additional evidence in support of his claim. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

